Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
US 20170320797 A1 to Lv et al is considered to be the closest prior art.
Lv teaches a process for process for the joint preparation of 1,3,3,3-tetrafluoropropene and 2,3,3,3-tetrafluoropropene, characterized in that, comprising the following steps: (a) starting materials comprising at least one compound having the structures of formula I, II or III, undergoe fluorination reaction with hydrogen fluoride in the presence of a fluorination catalyst, producing a product stream containing 1,2,3-trichloro-3,3-difluoropropene, 1,2,3-trichloro-1,1,2-trifluoropropane, 1,2,3-trichloro-1,1,3-trifluoropropane, hydrogen chloride and unreacted hydrogen fluoride; 
CF2-mClm=CCl-CHF2-nCln (Formula I) 
CF3-pClpCHCl=CH2Cl (Formula II) 
CF3-xClxCF2-yClyCHF2-zClz (Formula III), 
wherein in the general formulas of the compounds, m=0, 1, 2; n=1, 2; p=2, 3; x=1, 2, 3; y=1, 2; z=1, 2 and 4.ltoreq.x+y+z.ltoreq.6; (b) 1,2,3-trichloro-3,3-difluoropropene, 1,2,3-trichloro-1,1,2-trifluoropropane and 1,2,3-trichloro-1,1,3-trifluoropropane undergo dechlorination reaction in a reaction solvent under the action of zero-valent transition metal and organic nitrogen-containing ligand, producing 3-chloro-3,3-difluoropropyne, 3-chloro-2,3,3-trifluoropropene and 3-chloro-1,3,3-trifluoropropene; and (c) 3-chloro-3,3-difluoropropyne, 3-chloro-2,3,3-trifluoropropene and 3-chloro-1,3,3-trifluoropropene undergo gas phase fluorination with hydrogen 
Lv neither teaches nor suggest in a first reactor using a fluorination catalyst comprising La2O3-Cr2O3 and in the second reactor carrying out a catalytic fluorination in the presence of a catalyst Ga2O3-Y2O3-Cr2O3. Nor would it have been obvious to modify the process of Lv to arrive at the presently claimed invention.  There is no motivation to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622